Citation Nr: 0017664	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the apportionment of the veteran's benefits in behalf 
of his daughter, V., was properly terminated.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 administrative 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This decision 
terminated the apportionment of the veteran's pension 
benefits to his daughter, V.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In a July 1991 rating decision, the veteran was awarded 
nonservice-connected disability pension benefits.  

3.  The appellant and the veteran were divorced in August 
1990 and their final divorce decree incorporated a separation 
agreement wherein they agreed that the veteran was not 
responsible for the financial support of V.

4.  Effective December 1995, V. was awarded an apportioned 
share of the veteran's pension benefits; V.'s apportionment 
was terminated September 1997.  

5.  V. is not a dependent for purposes of entitlement to an 
apportionment of the veteran's service-connected pension 
benefits.  


CONCLUSION OF LAW

Termination of the apportionment of the veteran's VA improved 
pension benefits on behalf of his daughter, V., was proper.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.23(d), 3.57, 
3.450, 3.451, 3.452 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that all or any part of a veteran's pension 
may be apportioned on behalf of his child not residing with 
him if he is not reasonably discharging his responsibility 
for the child.  38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. 
§§ 3.450, 3.451, 3.452.  A "child" means a person who is 
unmarried and under the age of 18 years, or after attaining 
the age of 18 but not after attaining the age of 23, is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Further, the law provides that a child of the veteran not in 
his or her custody and to whose support the veteran is not 
reasonably contributing may not be considered a veteran's 
dependent.  38 C.F.R. § 3.23(d).

The basic facts of this case are not in dispute.  The veteran 
was awarded nonservice-connected pension benefits by a July 
1991 RO rating decision, effective from May 1991.  In a VA 
Form 21-686-C, Declaration of Status of Dependents, submitted 
in October 1991, the veteran did not claim V. as a child for 
purposes of establishing his entitlement to maximum benefits 
for VA improved pension.  Consequently, in awarding 
nonservice-connected disability pension benefits to the 
veteran, V. was not considered by VA as a dependent.  See 
38 C.F.R. § 3.23(d) (1999).  

A final divorce decree submitted by the veteran in October 
1991 that dissolved the marriage of the veteran and the 
appellant in August 1990 incorporated a separation agreement 
between the parties in which it was agreed that no support 
would be payable by the veteran for the support of his 
daughter, V.  

The RO, in a special apportionment decision in April 1996, 
awarded the appellant an apportionment of the veteran's 
benefits on behalf of V in the amount of $117, effective 
December 1995.  A February 1997 special apportionment 
decision increased the apportionment from $117 to $150, 
effective January 1997.  

In June 1997, the RO notified the appellant that it had 
reviewed the veteran's benefits and concluded that V may no 
longer be recognized as the veteran's dependent child for VA 
pension purposes as their final divorce decree noted above 
stipulated that the veteran had no legal obligation to 
support V.  Separate letters notified the veteran and the 
appellant in September 1997 that V.'s apportionment of the 
veteran's disability pension benefits had been terminated 
effective that month.  

The appellant argues that she receives no financial support 
from the veteran for V., and requires support in the form of 
an apportionment of the veteran's VA benefits to help educate 
her.  

Although the Board is sympathetic to the appellant's concern, 
it is not free to ignore the governing laws and regulations 
controlling in this matter.  The pertinent regulation 
provides that an apportionment of a veteran's pension 
benefits is appropriate when the veteran's children are not 
residing with him and he is not reasonably discharging his 
responsibility for the child's support.  38 C.F.R. § 3.450.  

In this case, the veteran's award of VA disability 
compensation includes no additional benefit payable to him 
for V.  She is not considered a dependent for VA pension 
purposes as she is not in the custody of the veteran and he 
makes no contribution to her support.  Any obligation to 
furnish financial support was, in fact, extinguished by the 
August 1990 divorce decree noted above.  38 C.F.R. § 3.23(d).  
The veteran therefore has no legal responsibility for V.'s 
support and it is not demonstrated that she otherwise meets 
the criteria for apportionment.  

Inasmuch as the veteran receives no additional VA 
compensation for V., and he is not legally responsible for 
her financial support, she does not have basic eligibility 
for an apportionment of his pension benefits.  Accordingly, 
the claim is denied.


ORDER

The appeal is denied.  



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals




 


